Citation Nr: 1521188	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  10-43 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability to include as secondary to service-connected pes planus with degenerative joint disease (DJD) and left flexion synovial cyst of the left foot, and pes planus with DJD of the right foot.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1975. 

This matter came before the Board of Veterans Appeals (Board) on appeal from March 2010 and September 2010 rating decisions, which respectively, denied service connection for lumbar spine disability, and granted separate 20 percent disability evaluations for disabilities of the feet.  

In a March 2014 decision, the Board granted increased ratings of 30 percent each for pes planus with DJD and left flexion synovial cyst of the left foot, and pes planus with DJD of the right foot; denied the Veteran's claim of service connection for a lumbar spine disability to include as secondary to service-connected foot disability; denied entitlement to a TDIU when considering the claims for increased ratings for right and foot disabilities.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR), the Court, in vacated the portion of the Board's decision which denied the Veteran's claim of service connection for a lumbar spine disability to include as secondary to service-connected feet disability; and denied entitlement to a TDIU when considering the claims for increased ratings for right and left foot disabilities.  The increased ratings for each foot remained undisturbed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As to the issue of service connection for a lumbar spine disability, the JMR indicated that although the Veteran was afforded a VA spine examination in August 2010, the opinion was inadequate because the VA examiner did not address whether the Veteran's service-connected bilateral foot disabilities aggravate his lumbar spine disability.  Thus, another VA opinion is required in this case.  

With regard to a TDIU, the JMR pointed out that there was an inadequate discussion regarding this matter, including as to whether adequate Veterans Claims Assistance Act of 2000 (VCAA) notice and assistance was provided.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate VCAA notice pertaining to entitlement to a TDIU.  

2.  Obtain all current treatment records of the Veteran not already of record relating to the Veteran's feet and back. 

3.  Obtain a VA medical opinion.  The record must be made available to the examiner and the examiner should indicate in his/her opinion whether or not the record was reviewed.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current lumbar spine disability is proximately due to, or the result of, the service-connected bilateral foot disabilities.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current lumbar spine disability is permanently aggravated by the Veteran's service-connected bilateral foot disabilities.  

The examiner should also provide an opinion as to the impact of the Veteran's service-related disabilities on the Veteran's ability to maintain substantially gainful occupation.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.  

5.  Readjudicate the service connection for a lumbar spine disability and the TDIU claims on appeal in light of all of the evidence of record.  If either issue remains denied, the Veteran should be provided with a supplemental statement of the case, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

